Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-16-00762-CR

                           Burnette Anthony GONZALEZ,
                                      Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the County Court at Law No. 11, Bexar County, Texas
                              Trial Court No. 498981
                  Honorable Tommy Stolhandske, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED January 4, 2017.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice